29 F.3d 632
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William J. KIPP, Petitioner-Appellant,v.Roger C. SCHAUFEL, Respondent-Appellee.
No. 93-16672.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1994.*Decided July 19, 1994.

Before:  FERNANDEZ, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner William J. Kipp appeals the district court's denial of his habeas corpus petition, 28 U.S.C. Sec. 2254, challenging his conviction for lewd and lascivious conduct with a child under the age of 14, Cal.Penal Code Sec. 288(a).  We have jurisdiction, 28 U.S.C. Sec. 2253, and we affirm for the reasons stated in the magistrate judge's findings and recommendations, adopted in full by the district court's order of July 15, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3